Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed September 17th, 2021, in which Claims 1, 4, 5, 8, 10, and 15 are amended.  No claims are cancelled nor added.  Claims 1-5, 7-15, and 17-22 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seet et al., “An Adaptive Method for Selecting Question Pools using C4.5.”
Regarding Claim 1, Seet teaches a method for providing a dynamic form comprising a plurality of form blocks (Seet, pg. 86, 1st column, last paragraph, “This paper presents a novel adaptive method that guides each learner though a pool of questions based on their answers to prior questions” where the entire “game” of presented questions, see pg. 87, 2nd column, 2nd paragraph, is a dynamic form and each question is a form block), the method comprising:  training a machine learning model using training data which associates training input data values for first and second input data fields of the form blocks with at least first and second output values of output classifications of the form blocks (Seet, pg. 87, 3rd paragraph, “each training vector consists of the values of the current transition ratios followed by the next state.  As Fig. 2 shows, this sets up a closed-loop system where the user is asked a question and depending on the answer, the transition ratio is updated.  Based on the vector, C4.5 is used to generate an optimal decision tree.  The decision tree thus generated is used to select the next question to ask” with last paragraph, “this process is augmented by updating the transition threshold ratio’s based on the user’s answers” and 2nd column, 3rd paragraph, “the tree leads to the selection of one of the five sets of questions (leaves) to choose from” shows that the decision tree/machine learning model is trained with training data and associates input data for the fields/answers to questions with output values of output classifications, where output classification include both new probabilities/“transition ratios                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ” and new “question set”/class to ask the next question from), each of the form blocks including at least one of the first and second input data files for response(s) to respective questions (student provide answers to the questions), and wherein the output classifications are attributes to be predicted from the data entries for the first and second input data fields (both transition ratios and next question set/class are predicted based on the answers provided/data entries for the input data fields); building a predictive module comprising the trained machine learning model, wherein the predictive module is configured to map runtime input data values of the first and second input data fields to one or more predictions of the first or second output values, or one or more probabilities of the first or second output value, of at least some of the output classifications (Seet, pg. 87, Fig. 2, is a predictive module comprising the trained machine learning model and provides both the predictions of the first or second output values of at least some of the output classifications, i.e. question set/class to ask the next question from, and probabilities/“transition ratios                         
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ” based on the answers to the questions/runtime input data values for each question); linking the first and second input data fields of the form blocks with the predictive module so that the runtime input data values, when entered into the first and second input data fields of the form blocks, are provided to the predictive module (Seet, pg. 87, Fig. 2, “Read User Input”), configuring a decision module to receive the predictions of the first or second output value, or the one or more probabilities of the first or second output values, of the output classifications from the predictive module, and to determine, based on the received one or more predictions, or the received one or more probabilities of the first or second output values, of the output classifications, whether a subsequent one of the form blocks is to be presented (Seet, pg. 87, Fig. 2, the prediction of the tree is used to “Get next question” and this decision is based on both class/value and ratio/probability of the output classification); building the dynamic form by packaging the form blocks, the predictive module, and the decision module (Seet, pg. 87, 2nd column, 2nd paragraph, “The AQI game was re-implemented in Java” showing that the game, with the dynamic question presentation, i.e. including the form blocks and modules was programmed).
Regarding Claim 4, Seet teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Seet has already been shown to teach wherein the one or more predictions or the one or more probabilities are the one or more probabilities (the predictive module provides both transition ratios/probabilities and class predictions).
Regarding Claim 5, Seet teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Seet has already been shown to teach wherein the one or more predictions or the one or more probabilities are the one or more predictions (the predictive module provides both transition ratios/probabilities and question set/class predictions).
Regarding Claim 7, Seet teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Seet has already been shown to teach wherein the machine learning model uses one or more of: … a decision tree (Seet, pg. 87, 3rd paragraph, “Based on the vector, C4.5 is used to generate an optimal decision tree”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-11, 14, 15, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “USHER: Improving Data Quality with Dynamic Forms.”
Regarding Claim 8, Chen teaches one or more computer-readable media comprising instructions, which when performed by one or more processors, cause performance of operations (Chen, pg. 1142, 2nd column, first paragraph, “we implemented the error prediction version of our model using Infer.NET” implies they implemented the method on computer) comprising:  training a machine learning model using training data which associates training values of first and second input data fields of … a plurality of form blocks with corresponding first and second output values of an output classification of the form block, and wherein the output classification is an attribute to be predicted from data entries for the first and second input data fields (Chen, pg. 1145, 2nd column, 2nd-to-last paragraph, “The ultimate variable of interest is                         
                            
                                
                                    R
                                
                                
                                    i
                                
                            
                        
                    : we wish to induce the probability of making an error for each previously answered question, given the actual question responses that are currently available … we use standard Bayesian inference procedures to compute this probability” where the responses to the previously answered questions are values of the first and second input data fields and an indication that the question was answered in error is the output classification/an attribute to be predicted from data entries for the input data fields); building a predictive module comprising the trained machine learning model, where the predictive module is configured to receive at least respective input data values of the first and second input data fields at runtime and output a prediction of the first or second output value, or a probability of the first or second output value, of the output classification (Chen, pg. 1146, 1st column, 1st paragraph, “once we have inferred a probability of error for each question”); linking the first and second input data fields … with the predictive module so that values entered into the first and second input data fields of the form block are provided to the predictive module (Chen, pg. 1145, 2nd column, 2nd-to-last paragraph, “we wish to induce the probability of making an error for each previously answered question, given the actual question responses that are currently available” denotes that the actual question responses are linked/given to the predictive module) configuring a decision module to receive the prediction of the first or second output value, or the probability of the first or second output value, of the output classification from the predictive module, and determine whether a next form block among the plurality of form blocks is to be presented (Chen, pg. 1146, 1st column, 1st paragraph, “once we have inferred a probability of error for each question, we can choose to perform reasking … during entry... where the error model is consulted after each response” denotes determining whether to present a next form block or whether the re-present the current form block, i.e. “re-ask” the question), and building an intelligent dynamic form by packaging the plurality of form blocks, the predictive module, and the decision module (Chen, pg. 1144, 1st column, 2nd-to-last paragraph “This approach can be appropriate for scenarios when data-entry workers input one or sever values at a time, such as on a mobile device” denotes that the dynamic form software should be deployed on a mobile device, i.e. packaged).  This embodiment, the “Error Model Inference” is not clear on whether a form block can include multiple questions, or merely a single question, i.e. first and second input data fields of a form block, among a plurality of form blocks.  However, the static model, a different embodiment, does “specify natural groupings of questions that should be presented to the user as one section” (Chen, pg. 1144, 1st column, 2nd paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include form blocks with multiple questions in the reasking embodiment cited in the rejection.  The motivation to do so is that “natural grouping of questions … should be presented to the user as one section” (Chen, pg. 1144, 1st column, 2nd paragraph).
Regarding Claim 9, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen further teaches receiving the plurality of form blocks because all of the form blocks must be received from the designers in order to be incorporated into the dynamic form (see Chen, pg. 1142, Fig. 4)
Regarding Claim 10, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen further teaches receiving the training data, the training data comprising a plurality of records, each of the plurality of records having at least one of the training values and the corresponding value, among the first and second output values, of the output classification because the training data must include the correct answer (i.e. the corresponding value of the output classification) for each of the questions as well as the possible answers/training values.
Regarding Claim 11, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen further teaches wherein the machine learning model uses one or more of a Bayes classifier (Chen, pg. 1145, 2nd column, 2nd-to-last paragraph, “we use standard Bayesian inference procedures to compute this probability”).
Regarding Claim 14, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen further teaches wherein the trained machine learning model is represented as a set of rules in the predictive model, because any algorithm to compute the probability is a set of rules to be followed.

Regarding Claim 15, Chen teaches a computer-implemented method for managing how a form is rendered (Chen, pg. 1142, Fig. 4) comprising:  rendering a first block of questions (Chen, pg. 1144, 2nd to last paragraph, “Assuming questions                         
                            G
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            F
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     have already been filled in”) in a graphical user interface (Chen, pg. 1142, Fig. 4 an “Electronic that is displaying Fig. 6 pg. 1146, 2nd column, 2nd column, Question 1, denotes a graphical user interface), invoking a trained machine learning model based at least partially on responses to the first block of questions, to obtain a prediction of a first output value or a second output value of an output classification of a second … question[] without having rendered a second block of questions in the graphical user interface, wherein the second … question[] is distinct from the first block of questions, and wherein the output classification is an attribute to be predicted, as the first output value or the second output value, from responses to the first or second block of questions (Chen, pg. 1144, 2nd to last paragraph, “Assuming questions                         
                            G
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            F
                                        
                                        
                                            l
                                        
                                    
                                
                            
                        
                     have already been filled in … the next question is selected by maximizing                         
                            H
                            (
                            
                                
                                    F
                                
                                
                                    i
                                
                            
                            |
                            G
                            =
                            g
                            )
                        
                    ” i.e. the next question is selected based on determining the information gain/reduction in entropy achieved potentially by asking that question, i.e. a value of an output classification of a second block that have not yet been asked/rendered); and based on the predicted first or second output value of the output classification of the second block of questions, determining whether to render the second … question[] in the graphical user interface (Chen, pg. 1144, 2nd to last paragraph, “the next question is selected by …”) wherein the trained machine learning model has been trained to predict the first and second output values of the output classification of the second block of questions without responses to the second block of questions (the second block of questions has not yet been asked) and the training uses one or more of … a model ensemble (Chen, pg. 1144, 1st column, Eq. (6) is a set of models, one for each                         
                            
                                
                                    F
                                
                                
                                    i
                                
                            
                        
                    , thus a model ensemble).  Chen, for this dynamic embodiment, only explicitly chooses the next single question to display rather than a second block of questions, but Chen, in the static embodiment, does “specify natural groupings of questions that should be presented to the user as one section” (Chen, pg. 1144, 1st column, 2nd paragraph).  It would have st column, 2nd paragraph).
Claim 17 recites repeating the same process of rendering questions, invoking the model based on responses, obtaining a predicted value of an output of a (third) block of questions, making a determination whether the display the (third) block of questions, and rendering or not rendering the third block of questions.  Chen specifies that the dynamic re-ordering process can be performed after each question is received (Chen, pg. 1144, “by restricting the selection of next questions at every step”), thus teaching repeating the process and not rendering questions/blocks of questions that were not selected at that time.
Regarding Claim 20, Chen teaches the method of Claim 15 (and thus the rejection of Claim 15 is incorporated).  Chen further teaches wherein the rendering is performed on a client device in response to accessing a webpage from a server, and the invoking and determining are performed on a server (Chen, pg. 1142, “We have implemented USHER as a web application … The server instantiates model for each form.  The system passes information about question responses to the model as they are filled in, in exchange, the model returns predictions and error probabilities” with pg. 1144, 1st column, 2nd-to-last paragraph, “data-entry workers input one or several values at a time, such as on a mobile device”).
Regarding Claim 21, Chen teaches the method of Claim 15 (and thus the rejection of Claim 15 is incorporated).  Chen further teaches obtaining the responses to the first block of questions for an end user (Chen, pg. 1144, 1st column, 2nd-to-last paragraph, “data-entry workers input one or several values at a time, such as on a mobile device”) wherein the output classification is an outcome for the end user (the output classification indicates the confidence/uncertainty of answers to unasked questions for the end user, see pg. 1144, 1st column, Eq. (6)).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Seet et al., “An Adaptive Method for Selecting Question Pools using C4.5,” in view of Huang et al., “A Decision Tree Approach to Conducting Dynamic Assessment in a Context-Aware Ubiquitous Learning Environment.”
Regarding Claim 2, Seet teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Seet does not teach deploying the dynamic form on a mobile device for offline use, but Huang (in a similar dynamic questionnaire as that of Seet) teaches deploying the dynamic form on a mobile device (Huang, pg. 93, Fig. 5).  Further, the limitation for offline use is intended use, and as long as the method is capable of being performed offline (i.e. the system of Seet, place on a mobile device, would not require connection to the internet to function), the limitation carries negligible patentable weight.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a quiz, such as that of Huang, using the dynamic question selection of Seet, on a mobile device such as that of Huang.  The motivation to do so is, for example, to observe plants in real life as questions are answered about the plants.
Regarding Claim 3, Seet teaches the method of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Seet does not teach, but Huang does teach, linking pre-existing user data as additional input to the predictive model (Huang, pg. 92, 2nd column, 1st paragraph, “As the student moves in the learning area, the system can detect[] the location of the student by reading pre-existing information¸ to the predictive model).  It would have been obvious to one of ordinary skill in the art to provide the student’s location, in a quiz on flowers such as that of Huang, to the predictive module.  The motivation to do so is so that “assessment can be conducted to evaluate the learning performance of the student in the real world” (Huang, pg. 92, 2nd column, 1st paragraph).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “USHER: Improving Data Quality with Dynamic Forms,” in view of Dutta, US PG Pub 2009/0276377.
Regarding Claim 12, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen does not teach, but Dutta does teach, obtaining additional training data and updating [a Bayesian] machine learning model … using at least the additional training data as input to the machine learning model and updating the [applications that the machine learning model with the updated machine learning model] (Dutta, [0088], “AI component 608 can employ one of numerous methodologies for learning from data … e.g. Bayesian networks … As data is updated … [and] additional data fields/subject matters are identified, the classifiers can be retrained … to generate changes to inferences and results”).  It would have been obvious to one of ordinary skill in the art to collect additional training data for the form, update the inference model, and the use the updated inference model in the predictive module and dynamic form by incorporating the model updating from Dutta into the dynamic form predictive application of Chen.  The motivation to do so is to provide an updated (i.e. new or more accurate) prediction from the model.
13, the Chen/Dutta combination of Claim 12 teaches the one or more computer-readable media of Claim 12 (and thus the rejection of Claim 12 is incorporated).  Incorporating additional training data about the form blocks and answers (i.e. additional data of the type of the original training data), as the Chen/Dutta combination does, would then teach wherein the training data includes input data values for at least one additional form block and.pr at least one additional output classification.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “USHER: Improving Data Quality with Dynamic Forms,” in view of Grafver, WO 2016/170368.
Regarding Claim 18, Chen teaches the method of Claim 15 (and thus the rejection of Claim 15 is incorporated).  Chen further teaches wherein the method is performed …on a mobile device (Chen, pg. 1144, 1st column, 2nd-to-last paragraph, “scenarios when data-entry workers input one or several values at a time, such as on a mobile device.”)  Chen does not teach, but Graver teaches, that the method can be performed offline (Grafver, pg. 68, line 13, “Surveys (online or offline))”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the survey of Chen offline, as does Grafver.  The motivation to do so is to take advantage of more of the “multiple sources [that] may be used to gather information or attributes for a particular [user]” (Grafver, pg. 68, line 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “USHER: Improving Data Quality with Dynamic Forms,” in view of Padmanabhan, US PG Pub 2017/0185904.
19, Chen teaches the method of Claim 15 (and thus the rejection of Claim 15 is incorporated).  Chen does not teach, but Padmanabhan does teach, wherein the … model is implemented in … JavaScript (Padmanabhan, [0084], discloses that the predictive models may be exported to real time prediction entities in Javascript format).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the predictive model and dynamic form of Chen in Javascript.  The motivation to do so is to allow the easy publishing of real time predictive models for deployment.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., “USHER: Improving Data Quality with Dynamic Forms,” in view of Behringer, US PG Pub 2011/0295623.
Regarding Claim 22, Chen teaches the one or more computer-readable media of Claim 8 (and thus the rejection of Claim 8 is incorporated).  Chen does not teach, but Behringer teaches, wherein the building further comprises incorporating pre-existing information of an end-user into the dynamic form (Behringer, [0051-0052], “the present invention provides for intelligent automatic prefill or suggestion of data of one or more of the input fields shown in forms … Form 810 includes one or more form fields which are pre-populated or pre-filled using databases”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-fill pre-existing information of a user, as does Behringer, into the dynamic form of Chen.  The motivation to do so is to ease the burden of data entry on the user, i.e. “to have an improved and efficient system” (Behringer, [0004]).
Response to Arguments
Applicant’s arguments filed September 17th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of the previous office action have been fully considered and due to amendment, are persuasive.
Applicant’s arguments with respect to the prior art rejections of the previous office action have been considered but are moot because the new ground of rejection generally does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The exception is the prior art reference Chen, which the applicant only refers to by stating “Chen … cannot cure the collective deficiencies of Grafver.”  Examiner notes that the current rejections rely upon Chen for a very different set of features and mappings than the previous rejection, including different embodiments.  Examiner points to the current rejections, in view of Chen, to demonstrate how the recited features are taught by Chen.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.